DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants Response to Non-Final Office Action
Applicants response dated 25 April 2022 to the Non-Final Office Action dated 24 January 2022 is acknowledged.  
Amended claims, dated 25 April 2022 have been entered into the record.

Status of the Claims
Claims 1-9, 11-12, 14, 16-18 and 21 are allowed. 
Claims 10, 13, 15 and 19-20 were previously cancelled by the Applicant.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The application is now in condition for allowance since the non-prior art issues identified in the previous office action have been resolved.  Claim 18 has been amended as suggested by the Examiner to overcome the rejection under 35 U.S.C. 112(d).  The provisional nonstatutory double patenting rejection of claims 1-9, 11-12, 14, 16-18 and 21 over application 16764675 is overcome since the claims in the reference application have been amended to remove the overlapping subject matter.  The present claims are distinct from those of the 16764675 application.  
The claimed invention is directed to novel macrocyclic MCL-1 inhibitor compounds of general formula (I) according to independent claim 1, and to the tautomers, N-oxides and salts thereof.  Claims 2-6 further limit the scope of the compound of claim 1, claims 14 and 17 are each a pharmaceutical composition comprising the compound of claim 1, claim 7 is a method of making the claim 1 compound and claims 8-9, 11-12 and 16 are methods of use of the claim 1 compound. Claim 18 is drawn to a precursor carboxylic ester compound of general formula (II) which is converted to a compound of claim 1 in the claim 7 method of making.
The examined claims were indicated as being novel and non-obvious over the prior art at pages 10-13 of the previous office action.   The application is allowable for at least these reasons.

Conclusion
	Claims 1-9, 11-12, 14, 16-18 and 21 (renumbered claims 1-16) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023. The examiner can normally be reached 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625